Citation Nr: 1237052	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-47 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, including depression.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right ankle disability.

3.  Entitlement to service connection for a dental condition, claimed as secondary to medication taken for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran and her son testified before the undersigned Veterans Law Judge at a hearing held via videoconference.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons discussed below, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, including depression, is addressed in the REMAND portion of the decision (after the order) and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part. 
FINDINGS OF FACT

1.  The Veteran has not asserted that any additional right ankle disability was incurred as a result of VA hospital care, medical or surgical treatment, or examination furnished by VA, or as a result of participation in an essential activity or function of training and rehabilitation services or compensated work therapy program provided or authorized by VA as part of an approved program.  

2.  There is no competent evidence or opinion that there exists a medical nexus between the Veteran's claimed dental condition and a disability for which service connection has been established.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right ankle disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2012).  

2.  The criteria for service connection for dental condition as secondary to medication taken for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2007 letter pertaining to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 and a March 2008 letter pertaining to her claim for service connection for a dental condition, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  These notices were issued prior to the decision on appeal (i.e., November 2008 rating decision).  

The Board acknowledges that the March 2008 letter did not contain any notice regarding how to substantiate service connection for a disability claimed as secondary to another disability.  To the extent that lack of notice regarding this element constitutes error, the Board finds that any such error is harmless to the Veteran and that it may still proceed with a determination on this issue.  In this regard, the Board concludes that the Veteran has demonstrated actual knowledge of the evidence and information necessary to establish her secondary service connection claim through her own written statements and testimony in which she explains that it is her belief that she is entitled to service connection because the medication she takes for her right ankle (which she believes should be service-connected) has caused her teeth to "rot."  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant).  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including service treatment records, VA inpatient and outpatient treatment records, private treatment records from Billings Clinic, and hearing testimony.  VA examination and opinion were also obtained pertinent to the claim for compensation under 38 U.S.C.A. § 1151.  Electronic records from Virtual VA were reviewed.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with her claim for service connection for a dental condition.  However, as explained in more detail below, compensation may not be awarded for a right ankle disability pursuant to 38 U.S.C.A. § 1151.  As the Veteran has claimed her dental condition as secondary to right ankle disability, there is no basis upon which to award compensation for a dental condition.  A medical opinion regarding the etiology of her dental condition is therefore of no probative value and no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

As discussed above, the Veteran was notified and/or aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Compensation Under 38 U.S.C.A. § 1151 for a Right Ankle Disability

The Veteran contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a right ankle disability.  In statements submitted throughout this appeal, the Veteran describes an April 1996 injury to her right ankle that occurred when she experienced a seizure while home alone.  According to the Veteran, she was taken by ambulance to Deaconess Medical Center for evaluation where it was determined that she had fractured multiple bones in her right ankle.  Thereafter, she underwent an open reduction and internal fixation of the tibial plafond fracture and fibular fracture; VA apparently was aware of and authorized the surgery to be completed by a non-VA provider.  

The Veteran states that the orthopedic surgeon informed her that she was to remain off her right leg/ankle while it healed, but that this was difficult as she lived alone with her five-year old son.  To cover the costs of a home health aide, the Veteran applied for special monthly pension (SMP) based on the need for aid and attendance (A&A).  In support of her claim, she submitted letters from private physicians - Dr. Kohler and Dr. Robinson - reiterating the need for her to remain off her ankle and indicating a need for help at home.  According to the Veteran, she also sought a favorable medical opinion from her VA primary care physician, but he refused to provide one.  She also contacted the Director of the VA Medical Center (VAMC) in Billings, Montana for assistance, but was denied a medical opinion to assist her in her claim.  

A claim for SMP based on the need for A&A was denied by VA in June 1995.  In July 1995, the RO granted SMP based on housebound status, but the Veteran continued to appeal for greater benefits under A&A.  Subsequently, in September 2006, the Veteran was awarded SMP based on the need for A&A, effective May 8, 2006.  

It is the Veteran's contention that VA's failure to award her SMP based on the need for A&A, to include the refusal of her VA physician to provide her with a favorable opinion, led her to develop additional right ankle disability.  A June 1996 letter from the operating surgeon, Dr. Robinson, indicates that the Veteran lost reduction and developed malunion following the April 1996 surgery as a direct result of her inability to stay off her right ankle.  In a May 2000 letter, Dr. Robinson writes that subsequent surgeries were required following malunion, that her ankle is now fused, and that her disability is permanent.  The Veteran asserts that if VA had awarded her SMP based on the need for A&A, she could have hired a home health worker to assist her with activities of daily living (ADLs), thereby allowing her to remain off her feet long so that her ankle would have properly healed. 

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011), compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished under the law administered by the Secretary, and (3) the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2012).  

In addition to providing for compensation for qualifying additional disability due to medical services, 38 U.S.C.A. § 1151 provides that a disability is considered a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct and (2) the disability was caused by the veteran's participation in an essential activity or function of training and rehabilitation services or compensated work therapy (CWT) program provided or authorized by VA as part of an approved program.  38 C.F.R. § 3.361(d)(3).  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  

Here, the Veteran has not identified any specific treatment by VA that she believes was negligent or careless.  To the extent that her VA primary care physician would not provide her with a favorable medical opinion, the Board notes that such action does not constitute "care, treatment, or examination," as contemplated by 38 U.S.C.A. § 1151 as it does not involve the provision of any medical services.  See, e.g., Bartlett v. Shinseki, 24 Vet. App. 328, 333 (2011) (finding that "hospital care" includes the provision of services unique to the hospitalization of patients); see also Loving v. Nicholson, 19 Vet. App. 96 (2005) (finding that an injury sustained as a result of a falling ceiling grate during an examination was merely coincidental to the examination).  Regardless, it would be speculation to state that an opinion from her VA physician would have resulted in her SMP claim being granted.

The Veteran also has not asserted that the private treatment she received for her right ankle (which may have been authorized by VA) was improper.  Rather, as discussed above, it is her assertion that VA's decision denying her SMP based on the need for A&A caused her to bear weight on her right ankle, leading to additional disability.  In other words, the Veteran finds VA negligent in failing to award her greater pension benefits.  

While sympathetic to her situation, the Board notes that the law does not provide compensation for disability incurred as a result of VA failing to award benefits to a claimant.  As this is the Veteran's essential contention, and review of the evidence fails to reveal any indication that she incurred additional disability to her right ankle due to VA hospital care, medical or surgical treatment, or examination, or participation in an essential activity or function of training and rehabilitation services or CWT program, the Board finds the preponderance of the evidence is against the claim and that the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Service Connection for a Dental Condition

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the Veteran has claimed service connection for a dental condition - described as infected, rotten, and lost teeth - as secondary to her claimed right ankle disability.  She testified during the April 2012 Board hearing that the medications she takes to treat her right ankle condition, including pain medication, has led to her dental problems.  Unfortunately, given the Board's earlier determination denying compensation for a right ankle disability pursuant to 38 U.S.C.A. § 1151, there is no basis upon which to award service connection for a dental condition.  As such, this claim must be denied.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Compensation under 38 U.S.C.A. § 1151 for right ankle disability is denied.

Entitlement to service connection for a dental condition, claimed as secondary to medication taken for a right ankle disability, is denied. 


REMAND

The Board's review of the claims file reveals that further RO/AMC action is warranted with respect to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, including depression.

Specifically, the Board finds that a remand is necessary to obtain outstanding treatment records from a number of VA medical facilities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  In a November 2008 correspondence, the Veteran indicated that she has received treatment for her claimed depression at Community Based Outpatient Clinic (CBOC) in Billings, Montana (prior to September 2002), the VA Medical Center (VAMC) in Lake City, Florida (from September 2002 through January 2007), and the VAMC in Lebanon, Pennsylvania (since January 2007).  Review of the record, however, reveals that records have been obtained only from the Gainesville VAMC (from December 2006 through May 2007) and from the Lebanon VAMC (from August 2007 through December 2007 and from October 2010 through June 2011).  

A remand is also necessary because evidence indicates that the Veteran previously filed for and was granted disability benefits by the Social Security Administration (SSA) in June 1991 and that such decision was based in part on mental impairment.  In light of the foregoing, it appears that SSA may possess medical evidence pertinent to the Veteran's claim for service connection for an acquired psychiatric disability, including depression and, as such, the Board must remand this issue to fulfill its duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and treatment, to include any archived records, from the Billings CBOC (dated prior to September 2002); the Lake City VAMC (dated from September 2002 through January 2007); and the Lebanon VAMC (since January 2007).  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, to include the paperless, electronic claims file, and readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


